DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/886,881, filed 5/29/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-12, 14, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 9, 11, 13, 15, 16 and 18 of U.S. Patent No. 11,145,738 B2 (Park et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of claims 1-3, 7-12, 14, 16-18 and 20 of the instant application may be found in claims 1, 2, 4-6, 8, 9, 11, 13, 15, 16 and 18 of the patent.
Regarding claim 1, Park et al 738’ discloses a semiconductor device comprising: a pair of source/drain patterns on a substrate, a channel pattern between the pair of source/drain patterns, the channel pattern including a plurality of semiconductor patterns that are vertically stacked and spaced apart from each other; and a gate electrode on the channel pattern, the gate electrode surrounding each of the plurality of semiconductor patterns, wherein the gate electrode includes: a first metal nitride layer; an amorphous metal layer on the first metal nitride layer, the amorphous metal layer including tungsten (W), carbon (C), and nitrogen (N); and a second metal nitride layer on the amorphous metal layer (claims 1 and 8).
Regarding claim 2, Park et al 738’ discloses wherein the first metal nitride layer is in a first space between adjacent ones of the plurality of semiconductor patterns, and wherein the amorphous metal layer and the second metal nitride layer are excluded from the first space (claim 8).
Regarding claim 3, Park et al 738’ discloses wherein the amorphous metal layer and the second metal nitride layer are in a second space that is on an uppermost one of the plurality of semiconductor patterns (claim 9).
Regarding claim 7, Park et al 738’ discloses wherein each of the first and second metal nitride layers includes a titanium nitride (TiN) layer, a tantalum nitride (TaN) layer, a titanium oxynitride (TiON) layer, a titanium silicon nitride (TiSiN) layer, a titanium aluminum nitride (TiAlN) layer, a tungsten carbon nitride (WCN) layer, or a molybdenum nitride (MoN) layer (claim 4).
Regarding claim 8, Park et al 738’ discloses wherein the second metal nitride layer has a plurality of crystal grains and a grain boundary between the crystal grains (claim 2).
Regarding claim 9, Park et al 738’ discloses wherein an atomic percent of W in the amorphous metal layer is greater than an atomic percent of C in the amorphous metal layer, and wherein the atomic percent of W in the amorphous metal layer is greater than an atomic percent of N in the amorphous metal layer (claim 5).
Regarding claim 10, Park et al 738’ discloses wherein a thickness of the second metal nitride layer is greater than a thickness of the amorphous metal layer (claim 6).
Regarding claim 11, Park et al 738’ discloses a semiconductor device comprising: a pair of source/drain patterns on a substrate, a channel pattern between the pair of source/drain patterns, the channel pattern including a plurality of semiconductor patterns that are vertically stacked and spaced apart from each other; and a gate electrode on the channel pattern, the gate electrode surrounding each of the plurality of semiconductor patterns, wherein the gate electrode includes: a p-type work function metal layer; a n-type work function metal layer on the p-type work function metal layer; and a barrier layer on the n-type work function metal layer, the barrier layer including an amorphous metal layer that includes tungsten (W), carbon (C), and nitrogen (N), wherein the p-type and n-type work function metal layers are in a first space between adjacent ones of the plurality of semiconductor patterns, and wherein the barrier layer excluded from the first space (claim 11).
Regarding claim 12, Park et al 738’ discloses wherein the barrier layer is in a second space that is on an uppermost one of the plurality of semiconductor patterns (claim 15).
Regarding claim 14, Park et al 738’ discloses wherein the p-type work function metal layer includes a metal nitride layer comprising a titanium nitride (TiN) layer, a tantalum nitride (TaN) layer, a titanium oxynitride (TiON) layer, a titanium silicon nitride (TiSiN) layer, a titanium aluminum nitride (TiAlN) layer, a tungsten carbon nitride (WCN) layer, or a molybdenum nitride (MoN) layer, and wherein the n-type work function metal layer includes aluminum-doped titanium carbide (TiAlC), aluminum-doped tantalum carbide (TaAlC), aluminum-doped vanadium carbide (VAlC), silicon-doped titanium carbide (TiSiC), silicon-doped tantalum carbide (TaSiC), aluminum-silicon-doped titanium carbide (TiAlSiC), aluminum-silicon-doped tantalum carbide (TaAlSiC), or aluminum-doped titanium (TiAl)(claim 13).
Regarding claim 16, Park et al 738’ discloses a semiconductor device comprising: a substrate including an active pattern; a device isolation layer that is on a sidewall of the active pattern; a plurality of semiconductor patterns on the active pattern, the plurality of semiconductor patterns being vertically stacked and spaced apart from each other; a gate dielectric layer surrounding each of the plurality of semiconductor patterns; and a gate electrode on the gate dielectric layer, wherein the gate electrode includes: a work function metal layer in a space between adjacent ones of the plurality of semiconductor patterns; a first barrier layer on the work function metal layer, the first barrier layer including an amorphous metal layer that includes tungsten (W), carbon (C), and nitrogen (N); and a second barrier layer on the first barrier layer, wherein a thickness of the first barrier layer is in a range of 1 nanometers (nm) to 5 nm, wherein the second barrier layer includes a metal nitride layer, and a thickness of the second barrier layer is in a range of 5 nm to 70 nm (claim 16).
Regarding claim 17, Park et al 738’ discloses wherein first and second barrier layers are excluded from the space between the adjacent ones of the plurality of semiconductor patterns (claim 16).
Regarding claim 18, Park et al 738’ discloses wherein the work function metal layer includes a p-type work function metal layer on the gate dielectric layer and a n-type work function metal layer on the p-type work function metal layer (claim 16).
Regarding claim 20, Park et al 738’ discloses wherein the gate electrode further includes a metal layer on the second barrier layer, and wherein the metal layer includes at least one low-resistance metal comprising aluminum (Al), W, titanium (Ti), or tantalum (Ta) (claim 18).
Allowable Subject Matter
Claims 4-6, 13, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest semiconductor devices comprising; wherein the gate electrode further includes a metal carbide layer between the first metal nitride layer and the amorphous metal layer, and wherein the metal carbide layer is in the first space (claim 4), further incorporated into independent claim 1, further comprising a gate dielectric layer between the gate electrode and each of the plurality of semiconductor patterns, wherein the gate dielectric layer is in the first space (claim 13) and wherein an atomic percent of W in the barrier layer is greater than an atomic percent of C in the barrier layer, and wherein the atomic percent of W in the barrier layer is greater than an atomic percent of N in the barrier layer (claim 15) further incorporated into independent claim 11) and wherein an atomic percent of W in the first barrier layer is greater than an atomic percent of C in the first barrier layer, and wherein the atomic percent of W in the first barrier layer is greater than an atomic percent of N in the first barrier layer (claim 19), further incorporated into independent claim 16 and in the context of their recited apparatuses, along with their depending claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
September 13, 2022